TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 27, 2013



                                       NO. 03-13-00023-CR


                                   Erica Allen Cook, Appellant

                                                  v.

                                   The State of Texas, Appellee




          APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the written motion of the appellant to dismiss the appeal

and the same being considered, because it is the opinion of this Court that the same should be

granted: it is ORDERED, ADJUDGED and DECREED by the Court that the appellant is

allowed to withdraw his notice of appeal and that the appeal is dismissed; that the appellant pay

all costs relating to this appeal; and that this decision be certified below for observance.